UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-1250



BRUCE M. CROW,

                                           Petitioner - Appellant,

          versus

COMMISSIONER OF THE INTERNAL REVENUE SERVICE,

                                            Respondent - Appellee.



Appeal from the United States Tax Court. (Tax Ct. No. 95-1855)


Submitted:   July 23, 1996                 Decided:   July 30, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Bruce M. Crow, Appellant Pro Se.     Gary R. Allen, Kevin Martin
Brown, Tax Division, UNITED STATES DEPARTMENT OF JUSTICE, Washing-
ton, D.C., for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the tax court's order granting summary

judgment to the Appellee. We have reviewed the record and the tax

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the tax court. Crow v. Commissioner,
No. 95-1855 (Tax Ct. Dec. 7, 1995). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2